 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:19-cv-01750-JLS-KES                     Date: October 25, 2019
Title: Chris Langer v. An Chau Bui et al
Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                  N/A
       Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                               Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE RE
             SUPPLEMENTAL JURISDICTION

        The Complaint filed in this action asserts a claim for injunctive relief arising out of
an alleged violation of the federal Americans with Disabilities Act and a claim for
damages pursuant to California’s Unruh Act. Accordingly, the Court ORDERS Plaintiff
to show cause why the Court should not decline to exercise supplemental jurisdiction
over Plaintiff’s Unruh Act claim. See 28 U.S.C. § 1367(c).
        “In 2012, in an attempt to deter baseless claims and vexatious litigation, California
adopted heightened pleading requirements for disability discrimination lawsuits under the
Unruh Act.” Velez v. Il Fornaio (America) Corp., CV 3:18-1840 CAB (MDD), 2018 WL
6446169, at *6 (S.D. Cal. Dec. 10, 2018). These heightened pleading requirements apply
to actions alleging a “construction-related accessibility claim,” which California law
defines as “any civil claim in a civil action with respect to a place of public
accommodation, including but not limited to, a claim brought under Section 51, 54, 54.1,
or 55, based wholly or in part on an alleged violation of any construction-related
accessibility standard.” Cal. Civ. Code § 55.52(a)(1).
        Moreover, California imposes additional limitations on “high-frequency litigants,”
defined as:

       A plaintiff who has filed 10 or more complaints alleging a construction-
       related accessibility violation within the 12-month period immediately
       preceding the filing of the current complaint alleging a construction-related
       accessibility violation.



______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:19-cv-01750-JLS-KES                                         Date: October 25, 2019
Title: Chris Langer v. An Chau Bui et al
Cal. Civ. Proc. Code § 425.55(b)(1). The definition of “high-frequency litigant” also
extends to attorneys. See Cal. Civ. Proc. Code § 425.55(b)(2). “High frequency
litigants” are subject to a special filing fee and further heightened pleading requirements.
See Cal. Gov. Code § 70616.5; Cal. Civ. Proc. Code § 425.50(a)(4)(A).
        By enacting restrictions on the filing of construction-related accessibility claims,
California has expressed a desire to limit the financial burdens California’s businesses
may face for claims for statutory damages under the Unruh Act. Plaintiffs who file these
actions in federal court evade these limits and pursue state law damages in a manner
inconsistent with the state law’s requirements.
        In an action over which a district court possesses original jurisdiction, that court
“shall have supplemental jurisdiction over all other claims that are so related to claims in
the action within such original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
Even if supplemental jurisdiction exists, however, district courts have discretion to
decline to exercise supplemental jurisdiction. 28 U.S.C. § 1367(c). Such discretion may
be exercised “[d]epending on a host of factors” including “the circumstances of the
particular case, the nature of the state law claims, the character of the governing state law,
and the relationship between the state and federal claims.” City of Chicago v. Int’l Coll.
of Surgeons, 522 U.S. 156, 173 (1997).
        Accordingly, Plaintiff is ORDERED to show cause, in writing, no later than
ten (10) days from the date of this Order, why the Court should not decline to exercise
supplemental jurisdiction over Plaintiff’s Unruh Act claim. In so responding, Plaintiff is
further ORDERED to:
        (1) identify the amount of statutory damages Plaintiff seeks to recover; and
        (2) provide declarations from Plaintiff and Plaintiff’s counsel, signed under
            penalty of perjury, providing all facts necessary for the Court to determine if
            each is a “high-frequency litigant.”
        Failure to timely or adequately respond may, without further warning, result in
dismissal of the entire action without prejudice or the Court declining to exercise
supplemental jurisdiction over Plaintiff’s Unruh Act claim and the dismissal of that claim
pursuant to 28 U.S.C. § 1367(c).
                                                                       Initials of Preparer: tg

______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            2
